DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–6 and 8–9 are under examination. 
Response to Amendment
Applicant’s amendments overcome the claim objections and 112(a) rejections of record but not the 102 rejections. 
Response to Arguments
Applicant argues that “Galloway fails to teach an ICF target wherein the various shell and fuel regions do not collide when driven.” However, Galloway teaches:  	“[T]his embodiment need not involve a shell “collision.” Outer shell 108 need never contact inner shell 104; the acceleration of inner shell 104 may be accomplished by the shock that outer shell 108 launches through outer fuel region 106,” ¶ 52.  	Accordingly, it does appear that Galloway teaches the claimed lack of collision. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Note on Desired Result-type Limitations:
Claim 1 recites “wherein the inner fuel region of the ICF target has an areal density above approximately 0.6 g/cm2 and temperature of approximately 2.5-3.0 keV during implosion and ignition.” 
Claim 1 recites “wherein the outer shell and inner shell are positioned and materially structured such that they do not collide when the shock is launched from the outer shell to the outer fuel region during the collision-free implosion and ignition of the ICF target within the hohlraum.”
Claim 5 recites “wherein the radiation source and the inner shell is positioned and materially structured such that the inner shell reflects only a fraction of radiated energy back into the inner fuel region.”
Claim 6 recites “wherein the inner fuel region has an areal density above approximately 1.1 g/cm2 during implosion and ignition.”
Claim 9 recites “wherein the inner fuel region has an areal density of approximately 1.1 g/cm2 during implosion and ignition.”
These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114 states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.

[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1–6 and 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2017/0213603). 
Regarding claim 1, Galloway teaches (Fig. 1) a target assembly for a collision-free implosion and ignition of an Inertial Confinement Fusion (ICF) target within a hohlraum (“this embodiment need not involve a shell “collision.” Outer shell 108 need never contact inner shell 104; the acceleration of inner shell 104 may be accomplished by the shock that outer shell 108 launches through outer fuel region 106,” ¶ 52), the target assembly comprising:  	a radiation source (e.g., laser, ¶ 8) to implode and ignite the ICF target;  	the radiation source drives a shock having a velocity of approximately 2.0 x 107 cm/s into the ICF target (“2.0×107 cm/sec,” ¶ 46);  	a hohlraum (112) to centrally receive the ICF target; and  	the ICF target comprising:  		an inner fuel region (102);  		wherein the inner fuel region of the ICF target has an areal density above approximately 0.6 g/cm2 (“a peak areal density (pr) in inner fuel region 102 of approximately 0.6 grams per cm2 or greater,” ¶ 54) and temperature of approximately 2.5-3.0 keV during implosion and ignition (“the ignition temperature of the D-T fuel in inner fuel region 102 may be approximately 2.5-3 keV,” ¶ 53);  		an inner shell (104), wherein the inner shell is disposed directly surrounding and in direct contact with the inner fuel region;  		an outer fuel region (106), wherein the outer fuel region is disposed directly surrounding and in direct contact with the inner shell; and  		an outer shell (108), wherein the outer shell is disposed directly surrounding and in direct contact with the outer fuel region;   		wherein the outer shell and the inner shell are positioned and materially structured such that they do not collide when the shock is launched from the outer shell to the outer fuel region during the collision-free implosion and ignition of the ICF target within the hohlraum (“this embodiment need not involve a shell “collision.” Outer shell 108 need never contact inner shell 104; the acceleration of inner shell 104 may be accomplished by the shock that outer shell 108 launches through outer fuel region 106,” ¶ 52; moreover, because Galloway’s structure is identical to the claimed structure, then if the claimed structure is capable of this desired result, so is Galloway’s).
Regarding claim 2, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region (102) is comprised of deuterium-tritium gas having a density of approximately 0.1 g/cm3 (“Inner fuel region 102 may have a radius of approximately 0.0764 cm and may be filled with deuterium-tritium gas at a density of approximately 0.1 g/cm3,” ¶ 38). 

Regarding claim 3, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner shell is comprised of solid tungsten (“an inner shell 104, which may include a spherical shell of solid tungsten,” ¶ 38).

Regarding claim 4, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the hohlraum is spherical, cylindrical or rugby-shaped (“ a case 112 that includes a spherical shell,” ¶ 39).

Regarding claim 5, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the radiation source and the inner shell is positioned and materially structured such that the inner shell reflects only a fraction of radiated energy back into the inner fuel region (“The high radiation opacity of inner shell 104 may lower the radiative energy loss of the fuel in inner fuel region 102 by reflecting a substantial fraction of radiated energy back into inner fuel region 102,” ¶ 46). 

Regarding claim 6, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region has an areal density of approximately 1.1 g/cm2 during implosion and ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,” ¶ 46).

Regarding claim 8, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the outer shell (108) is comprised of solid tungsten (“an outer shell 108, which may include a spherical shell of solid tungsten,” ¶ 38).

Regarding claim 9, Galloway anticipates all the elements of the parent claim and additionally teaches wherein the inner fuel region has an areal density of approximately 1.1 g/cm2 during implosion and ignition (“The peak areal density reached in inner fuel region 102 may be 1.1 g/cm2,“ ¶ 46).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646